Citation Nr: 0200027	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  97-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction of the 100 percent evaluation for 
residuals of a right testicular seminoma, status post 
orchiectomy was proper.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had unverified service from September 1980 to 
June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Regional 
Office (RO) that reduced the 100 percent evaluation in effect 
for residuals of a right testicular seminoma, status post 
orchiectomy to a 10 percent rating, effective October 1997.  
The Board, by decision dated in August 1998, concluded that 
the reduction was proper.  The veteran subsequently appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by decision dated October 19, 
2000, affirmed the Board's decision.  Prior to the mandate of 
the Court being issued, in an Order dated March 21, 2001, the 
Court withdrew its October 2000 decision and vacated and 
remanded the Board's October 1998 decision.  

The Board notes that the veteran's representative, in a 
statement dated in October 1997, raised the issue of an 
increased rating for residuals of a right testicular 
seminoma, status post orchiectomy.  This matter was not 
developed or certified for appeal and is referred to the RO 
for appropriate consideration. 


FINDINGS OF FACT

1.  The veteran underwent surgery for a right testicular 
seminoma, including orchiectomy, in March 1996.

2.  The veteran underwent no further therapy for that 
disability prior to the time of the June 1997 rating decision 
reducing his 100 percent evaluation.

3.  Evidence satisfactorily establishing lack of local 
reoccurrence or malignancies of the right testicular seminoma 
and establishing improvement in the veteran's ability to 
function under the ordinary conditions of life and work was 
of record at the time of the rating decision reducing the 100 
percent evaluation for that disability.


CONCLUSION OF LAW

The criteria for reduction of a total schedular evaluation 
for residuals of a right testicular seminoma, status post 
orchiectomy, were met at the time of the decision reducing 
that evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105, 3.344(c), 4.15, Diagnostic 
Codes 7528-7524 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional pertinent medical records that could 
be obtained.  Additionally, the RO provided the veteran with 
several examinations in relation to the residuals of a right 
testicular seminoma, status post orchiectomy .  

The record discloses that the June 1997 rating decision 
provided the veteran with the reasons and bases for the 
reduction.  The August 1997 statement of the case provided 
the veteran with the applicable criteria for reduction of a 
disability rating.  These notification letters were sent to 
the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited representative 
at that time.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records reveal that a radical orchiectomy 
of the right testicle was performed in March 1996 when the 
diagnosis was seminoma of the right testicle.  The veteran 
was originally granted service connection for a right 
testicular seminoma with orchiectomy in an August 1996 rating 
decision and a 100 percent schedular rating was assigned 
under diagnostic codes 7528-7524.  

In November 1996, the veteran underwent a VA compensation and 
pension examination in order to assess the status of this 
service-connected disability.  The veteran complained of a 
dull aching sensation at the site of the right radical 
orchiectomy.  An examination revealed the absence of the 
right testicle due to radical orchiectomy.  There was no 
inflammation.  The diagnosis was orchiectomy of the right 
testicle secondary to seminoma.

Following this examination, the RO proposed to reduce the 
veteran's total schedular evaluation in a January 1997 rating 
decision.  In its January 1997 letter, the RO informed the 
veteran that it was proposed that his total schedular 
evaluation plus special monthly compensation be reduced to a 
10 percent evaluation plus special monthly compensation.  He 
was also informed of his right to submit pertinent evidence 
within 60 days and of his right to a predetermination 
hearing.  

The veteran testified at a hearing at the RO in February 
1997. He argued that the examination upon which the proposed 
reduction was based was inadequate and that his total 
schedular evaluation should be continued because his cancer 
was prone to recur.  He submitted no medical evidence within 
the required period showing the reduction was not warranted.

Another VA examination was conducted in March 1997.  The 
examiner noted that the veteran underwent a right radical 
orchiectomy in March 1996 and had, apparently, no 
complications with regard to this surgery.  The examiner 
reported that histopathologic evaluation of the right 
testicle had revealed a seminoma with intratubular malignant 
germ cells extending in the right testis with no evidence of 
lymphatic invasion.  A CT scan of the abdomen reportedly had 
shown some thickening in the posterior stomach wall and two 
hypotenuse hepatic lesions; although these lesions were most 
likely cystic in nature, metastatic disease could not be 
ruled out.  The veteran then opted not to undergo radiation 
treatment, and had had no specific follow-up for testicular 
carcinoma since that time.  The veteran complained of 
occasional drainage from the site of the healed surgical 
incision.  

Physical examination revealed no palpable cervical, 
supraclavicular, axillary, or inguinal adenopathy.  No 
palpable abdominal mass was found.  The abdomen did manifest 
an 8-centimeter skin crease incision in the right inguinal 
area which was well healed, with the exception of a small 
punctate spot of erythema that was located approximately in 
the middle of the incision.  There was no expressible 
discharge from the area.  The right scrotal sac was empty.  A 
CT scan of the abdomen revealed no evidence of adenopathy.  
There was a question of an 0.8 centimeter lesion in the dome 
of the right lobe of the liver.  An ultrasound of the liver 
in April 1997 showed that the 8 millimeter hypodensity seen 
on the CT scan was seen on only one film, and its etiology 
remained indeterminate.  The possibility of a cyst could not 
be excluded and thin section tomography was suggested for 
further evaluation.  Another CT scan of the abdomen performed 
in June 1997 showed two hypodense hepatic lesions, clinically 
characterized as most likely small cysts or hemangiomas.  The 
examiner opined that metastasis was less likely, due to the 
stability and size of the lesions.  A one centimeter 
hypodense lesion of the left kidney was also found, and again 
it was believed that this lesion most likely represented a 
cyst.  The impression was history of T1 seminoma of the right 
testicle, status post orchiectomy in March 1996.  The 
examiner noted that there was no clinical or blood evidence 
of recurrent disease; hepatic lesions were deemed to be 
cysts, given their stability and size.  

The veteran appeared before the undersigned Member of the 
Board in February 1998.  He testified that after the surgery 
in question, he was told by a physician that in 50 percent of 
cases like his, the cancer recurred within five years.  The 
veteran stated that he was then seen at the VA Medical Center 
in Grand Island, Nebraska where physicians recommended 
against undergoing radiation therapy.  He denied he had 
received treatment for his disability from private care 
providers.  The veteran testified that current symptoms 
included a dull aching pain at the site of the surgery, 
premature ejaculations, and post-urination leakage.  The 
veteran denied increased urinary frequency.  The veteran 
testified that he was currently employed and that the 
disability at issue has not interfered with his ability to 
perform his job.  The veteran also opined that he still had 
dormant cancer cells within his body making him vulnerable to 
recurrence of his cancer.  The veteran submitted a copy a 
medical text in support of his assertions.

Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service disability 
and its residuals in civil occupations.  38 C.F.R. § 4.1 
(2001).  If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2001).

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding or renal dysfunction, whichever 
is predominant.  See 38 C.F.R. § 4.115(b), Diagnostic Code 
7528.  Voiding dysfunction is to be rated based upon the 
particular condition involved such as urine leakage, 
frequency, or obstructed voiding, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When such residuals require the use of 
an appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted.  38 C.F.R. § 4.115a.  When the 
predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night.  
38 C.F.R. § 4.115a.

Removal of one testis is noncompensable under the Rating 
Schedule, unless such removal leaves the veteran with no 
testes or a nonfunctioning testis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (2001).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (2001).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (2001).

Special monthly compensation is payable for, inter alia, loss 
of a creative organ shown by acquired absence of one or both 
testicles (other than undescended testicles).  38 C.F.R. 
§ 3.350(a)(1) (2001).

Further, in rating reduction cases, VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

As noted above, the RO correctly issued a proposed rating 
decision informing the veteran of pending reduction of his 
disability evaluation.  The proposal to reduce adequately 
explained the material facts and reasons for the proposed 
reduction.  The veteran did not submit sufficient evidence 
evincing a continuation of his 100 percent evaluation.  
Therefore, compliance with the procedural due process 
requirements spelled out in 38 C.F.R. § 3.105 appears to have 
been adequate. 

Given that the 100 percent evaluation in question had been in 
effect for less than five years, the total schedular 
evaluation had not become stabilized, and, therefore, 
38 C.F.R. § 3.344(a) and (b) are not for application.  As 
such, reexaminations disclosing improvement in the disability 
will warrant reduction in a rating.  38 C.F.R. § 3.344(c).  

The Board observes that a determination as to restoration of 
the 100 percent evaluation should be predicated on the basis 
of not only the criteria under 38 C.F.R. § 3.344(c), but also 
38 C.F.R. §§ 4.2, 4.10, and 4.13 (2001) as outlined in Brown 
v. Brown, 5 Vet. App. 413 (1993).  Thus, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.

As noted, VA examinations in November 1996 and March 1997 
revealed that there was no recurrence of his cancer.  
Moreover, the veteran testified at the hearing on appeal that 
the residuals of his surgery for the seminoma have not 
interfered with his ability to perform his current 
occupation.  Pursuant to the Rating Schedule, the evaluation 
of the disability in question must be based upon voiding 
dysfunction or urinary frequency, once therapy has ceased and 
once medical evaluation has shown no recurrence of the 
neoplasm.  Applying these rules, the RO has found the veteran 
exhibited no compensable urological dysfunction, and instead 
isolated the compensable residuals of the testicular seminoma 
to the surgical incision pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The Board finding no error in the RO's 
application of these rules, concurs with the reduction.  

The Board acknowledges the veteran's arguments presented at 
his personal hearings with regard to the necessity for 
continued medical follow up in order to rule out future 
recurrences of his cancer; the medical text submitted by the 
veteran provides statistical information regarding such 
recurrences and the rates in study populations.  Because the 
VA system of compensation for medical disabilities hinges on 
the effect of such disabilities upon a veteran's social and 
industrial capacity, compensation for vigilance against 
potential illnesses linked to service-connected disability is 
not contemplated under VA law.  Nothing in this decision, 
however, should preclude the veteran from applying for an 
increased evaluation following any unfortunate recurrence of 
the cancer which would constitute a compensable disability.


ORDER

The criteria for reduction of a total schedular evaluation 
for residuals of a right testicular seminoma, status post 
orchiectomy, were met at the time of the decision reducing 
that evaluation; the appeal is denied.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

